           Case 1:19-cv-00484-RDM Document 32 Filed 09/30/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  MOHAMMAD IBRAHIM BAZZI,

                     Plaintiff,

           v.                                         Civil Action No. 19-cv-00484 (RM)

  ANDREA M. GACKI, in her official
  capacity as Director of the U.S. Department
  of the Treasury, Office of Foreign Assets
  Control, and UNITED STATES
  DEPARTMENT OF THE TREASURY,
  OFFICE OF FOREIGN ASSETS
  CONTROL,

                     Defendants.


                                    JOINT STATUS REPORT

        The parties respectfully submit this Joint Status Report in response to the Court’s September

23, 2020 Order denying Plaintiff’s motion to supplement the administrative record. ECF No. 31. In

that Order, the Court directed the parties to meet and confer and file a proposed briefing schedule for

summary judgment. The parties have conferred and propose the following next steps for this action.

        Before Plaintiff filed his motion to supplement, Defendants filed a renewed motion for

summary judgment, which remains pending. See ECF No. 24; see also March 18, 2020 Minute Order

(setting briefing schedule on motion to supplement, vacating all other pending deadlines, and staying

action pending resolution of motion to supplement). The Parties agree that the Court should set a

schedule to complete briefing on Defendants’ pending motion because it serves the interests of

efficiency and Defendants will have the opportunity to address any impact of the Court’s latest Order

in their combined opposition to Plaintiff’s cross-motion for summary judgment and reply in support

of their renewed summary judgment motion.


                                                  1
           Case 1:19-cv-00484-RDM Document 32 Filed 09/30/20 Page 2 of 2



        Specifically, the Parties jointly request that the Court set the following schedule: Plaintiff

files his combined opposition to Defendants’ renewed motion for summary judgment and cross-

motion for summary judgment no later than October 21, 2020; Defendants file their combined reply

in support of their renewed motion for summary judgment and opposition to Plaintiff’s motion for

summary judgment no later than November 6, 2020; and Plaintiff files his reply in support of his

motion for summary judgment no later than November 23, 2020. The parties further agree that the

Court should set a January 15, 2020 deadline for Defendants to provide the Court with an appendix

containing copies of those portions of the administrative record that are cited or otherwise relied upon

in any memorandum in support of or in opposition to their summary judgment motions in this case. 1

Dated September 30, 2020                               Respectfully submitted,


/s/ Erich C. Ferrari                                   JEFFREY BOSSERT CLARK
ERICH C. FERRARI                                       Assistant Attorney General
Ferrari & Associates, P.C.
1455 Pennsylvania Ave., NW                             DIANE KELLEHER
Suite 400                                              Acting Assistant Branch Director
Washington, D.C. 20004
Telephone: (202) 280-6370                              /s/ Kevin Snell
Fax: (877) 448-4885                                    KEVIN SNELL
Email: ferrari@falawpc.com                             Trial Attorney
DC Bar No. 978253                                      United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, N.W.
                                                       Washington, DC 20005
                                                       Tel: (202) 305-0924
                                                       Fax: (202) 616-8460
                                                       Email: Kevin.Snell@usdoj.gov




1
  As Defendants previously explained, they intend to lodge for the Court’s review, on an ex parte,
in camera basis, a copy of the record containing unredacted classified information on or before the
day the parties file the joint appendix. See ECF No. 24-1 at 11 n.6. Defendants expect that
preparing that copy to take time given current operating conditions and expected holiday leave.

                                                   2
